Title: [Diary entry: 10 June 1787]
From: Washington, George
To: 

Sunday 10th. Breakfasted by agreemt. at Mr. Powells; and in company with him, rode to see the Botanical Garden of Mr. Bartram—which though stored with many curious Trees, Shrups, & flowers was neither large nor laid off in much taste. From hence we rode to the Farm of one Jones to see the effect of the Plaister of Paris. This appeared obvious—first on a piece of Wh. stubble, which he says has never recd. any Manure, and the Wheat so indifferent as to be scarcely worth cutting; The White clover on this (without any Seed be putting in the grd., & the Plaister laid on the Stubble without breaking) was full high to Mow and very thick. The line was fairly, & most obviously drawn between the grass where the powder was spread and that where it ended, for in the latter the grass was not only thin, and very indifferent, but scarcly any of the White clover. The same difference was equally apparent on a piece of mowing ground. The grass there, principally White clover, with a mixture of Red far overstepped, and was much thicker than that which surrounded it. The Soil of these pieces appeared to be a loam—very slightly mixed with Isenglass originally good, but according to Mr. Jones’s acct. a good deal exhausted. He informed us of the effect of the Plaister on a piece of heavy, stiff meadow (not subject however to be wet) and that it was still more obvious here. This manure according to his acct. was laid on the 29th. of October in damp or wet weather, & at the rate of about 5 bu. to the Acre—Moon in the Increase (2d. quarter) wch. he says (though there certainly can be nothing in it) the farmers tell him ought to be attended to. When it is laid on grass land, or Meadow, the ground ought first to be well furrowed, so as to raise the mould. From hence visited Mr. Powells farm, after which I went to Mr. Morri[s’s] country seat to dinner by appointment and returned to the City about dusk.